Citation Nr: 9906546	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  96-11 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased (compensable) rating for low back 
muscle strain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active military service from September 1996 
to March 1997.

This appeal to the Board of Veterans' Appeals (Board) stems 
from a December 1997 rating decision of a regional office 
(RO) of the Department of Veterans Affairs (VA).  That rating 
decision granted service connection for low back muscle 
strain and assigned a noncompensable rating.  

A hearing was held at the Board before the undersigned Board 
Member in December 1998.  A transcript of the hearing is of 
record.


FINDING OF FACT

Low back muscle strain is manifested primarily by subjective 
complaints of pain; there is no objectively demonstrated 
muscle spasm or pain on motion, and the lumbar spine exhibits 
full range of motion.


CONCLUSION OF LAW

A compensable rating for low back muscle strain is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.71a, Diagnostic Code 5295 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records reflect that the veteran complained 
of low back pain.  In November 1996, clinical inspection 
showed that the back was straight and had full range of 
motion.  The lower extremities had full sensation and equal 
muscle strength.  Straight leg raising was negative.  The 
veteran was able to heel and toe walk.  The assessment was 
muscular low back pain.  In February 1997, clinical 
inspection revealed some tenderness at T10-11 and at T12-L1.  
There was full range of motion of the lumbar spine, and the 
back was supple.  X-ray examination of the lumbar spine was 
normal.  The assessment was mechanical back pain.

A VA general medical examination was performed in August 
1997.  The veteran reported low back pain.  He denied 
radiation of pain to the legs or numbness of the lower 
extremities.  On clinical inspection, the veteran had minimal 
tenderness in the lower lumbar area and slight discomfort on 
straight leg raising bilaterally.  Sensory and motor studies 
were normal.  The diagnoses included low back pain secondary 
to muscle strain.  

A VA examination of the spine was conducted in September 
1997.  The veteran reported that he had pulled his back 
during service; he was put on Motrin and muscle relaxants at 
the time, and was given physical therapy.  He indicated that 
he had difficulty lifting heavy objects because of low back 
pain and that he experienced episodic muscle spasm.  
Examination demonstrated a fit individual who walked with a 
normal gait.  He arose easily from a chair.  Range of motion 
of the lumbar spine was as follows:  flexion of 90 degrees, 
extension of 20 degrees, lateral bending of 25 degrees, and 
lateral rotation of 35 degrees.  Straight leg raising was 
negative.  Lower extremity strength was intact.  Deep tendon 
reflexes were intact and symmetric.  Sensation was intact.  
The assessment was status post lumbar strain with episodic 
spasm.  The examiner commented that there was no evidence of 
spasm, decreased range of motion, radiculopathy, or weakness 
on the current examination.

A hearing was held before the undersigned Board Member in 
December 1998.  In testimony, the veteran related that he had 
received treatment from a private physician, from about March 
1997 to September 1997, just after his discharge from 
military service.  He indicated that he now received 
prescriptions for back pain from VA physicians.  The Board 
Member advised the veteran that he should provide the Board 
with the names and addresses of any physicians who treated 
him for a low back disability after he left service.  The 
record was kept open for at least 60 days after the hearing, 
pending receipt of the names and addresses of treating 
physicians.  The requested information was not provided by 
the appellant.

II.  Legal Analysis

The United States Court of Veterans Appeals (Court) has held 
that, when a veteran claims that a service-connected 
disability has increased in severity, the claim is well-
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  In this 
regard, the Board notes that the appellant was provided an 
opportunity, following his personal hearing, to submit the 
names and addresses of health care providers who treated him 
after service, so that any existing additional medical 
records could be obtained.  Such information has not been 
received.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  

A noncompensable rating is warranted for lumbosacral strain 
with slight subjective symptoms only.  A 10 percent rating is 
warranted with characteristic pain on motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1998).

The appellant asserts that his low back disorder is more 
disabling than reflected by the currently assigned 
noncompensable rating.  Although the appellant alleges that 
he experiences episodic low back muscle spasm, none was 
detected on examinations during service or since service.  
Moreover, the lumbar spine was shown to exhibit full range of 
motion.  

The principal symptom of low back muscle strain is subjective 
low back pain.  Some low back tenderness has been detected on 
examination.  The appellant testified that he requires 
prescription strength pain killers for back pain.  However, 
he has not provided the name of any private physician who is 
prescribing such medication, and there is no indication from 
the record that VA supplies him with prescription strength 
pain killers.  Low back strain, manifested by slight 
subjective symptoms only, is the basis for the currently 
assigned noncompensable rating.  In order to be entitled to 
assignment of a 10 percent rating, there must be 
characteristic pain on motion.  This has not been objectively 
demonstrated.  

A compensable rating is also not available under a 
potentially applicable alternate rating code.  Several 
examinations demonstrated that the appellant has essentially 
full range of motion of the lumbar spine.  Accordingly, 
Diagnostic Code 5292 for application to limitation of motion 
of the lumbar spine could not provide a basis for a 
compensable rating.  In reaching its determination that a 
higher rating is not warranted for the appellant's low back 
strain, the Board has been mindful of the doctrine of the 
benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Entitlement to an increased (compensable) rating for low back 
muscle strain is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

- 4 -


- 1 -


